Citation Nr: 1456189	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-14 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected back disability.

2.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected back disability.

3.  Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to July 1999.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the case was subsequently returned to the RO in Anchorage, Alaska. 

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  A left hip disorder has not been present during the period of the claim.

2.  A right hip disorder has not been present during the period of the claim.

3.  Throughout the period on appeal, the Veteran's lumbar spine disability has been manifested by limitation of motion; forward flexion of the thoracolumbar spine has not been limited to 30 degrees or less and the disability has not resulted ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

3.  The criteria for a disability rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claims, in a letter sent in October 2008, prior to the initial adjudication of the claims.

The record also reflects that all pertinent available service treatment records (STRs) and all VA treatment records and available post-service private treatment records identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations, most recently in November 2008 and December 2010.  The Board finds the VA examination reports adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  The VA examiners provided a properly supported opinion concerning the nature and etiology of the Veteran's right and left hip symptoms and provided a report addressing all applicable rating criteria for the Veteran's lumbar spine disability.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the Veteran's claims.

Service Connection 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran filed a claim for entitlement to service connection for bilateral hip problems secondary to service-connected degenerative disc disease in September 2008.

Service treatment record (STRs) indicate that the Veteran reported low back pain that radiated down the right leg following a lifting accident.  The Veteran's separation report of medical history is positive for knee, hip, and back pain.

In connection with November 2005 VA treatment, the Veteran reported bilateral hip pain and a history of hip dislocations.  A radiograph report notes little osteophyte formation, no narrowing of the joint space, and a small calcific density that could represent a soft tissue calcification or old trauma with no associated degenerative changes.  No arthritic process was found, and the impression no acute process in either hip.

In a November 2008 VA examination, the Veteran reported a popping sensation in both hips for the past few years that he associated with pain in the hips and down both legs.  The VA examiner found no constitutional symptoms of arthritis, any functional limitations on standing or walking, any deformity, giving way, instability, stiffness, weakness, episodes of subluxation or dislocation, locking, or effusion.  The Veteran's range of motion in both hips measured 120 degrees flexion, 30 degrees extension, 45 degrees abduction, 20 degrees adduction, 40 degrees internal rotation, and 60 degrees external rotation, with no additional limitation upon repetition or objective evidence of pain on motion.  The examiner noted that the Veteran's hip X-ray findings were normal and provided no diagnosis because there were no evident hip abnormalities.  The examiner opined that the Veteran's torn and bulging disc at L4-5 more likely than not caused his hip pains and sciatica because the pain he complained of was compatible with the lumbar disc damage shown on an MRI.  

In connection with March 2009 VA treatment, the Veteran reported hip pain located in the mid-iliac region down to the legs, with pain deep inside the thigh, numbness, and instability.  The VA physician assessed chronic low back pain and noted that the Veteran's hip pain was "really in the pelvic girdle and [did] not appear to be coming from the hip joint per se."

In a June 2009 statement, the Veteran's private chiropractor, J.M., stated that degenerative hip disease was directly related to the Veteran's low back injury and related lumbosacral degeneration.

In connection with July 2009 private treatment, Dr. L.S. found the Veteran's gait was within normal limits, with full range of motion of the hips and negative sacroiliac joint testing.

In a December 2010 VA examination, the Veteran was diagnosed mild degenerative change, osteoarthritis, in the left sacroiliac joint associated with lumbar spine degenerative arthritis.  The examiner opined that the Veteran had a chronic lumbar strain but no degenerative arthritis based on review of the Veteran's X-ray reports from 2003 to the present.  

After careful review of the record, the Board finds that service connection is not warranted for a left or right hip disability because no such disability has been present during the period of the claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board acknowledges that the Veteran's chiropractor provided a link between degenerative hip disease and the Veteran's service; however, the chiropractor did not provide evidence establishing the presence of disability of either hip.  Moreover, the VA examinations provided in response to these claims disclosed that the Veteran's hips are normal and that his reported pain is not due to hip pathology.

Accordingly, these claims must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.

Increased Rating 

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

The Veteran's back disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Degenerative arthritis of the spine is to be evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).  

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is warranted if forward flexion of the cervical spine is 15 degrees or less; or if there is favorable ankylosis of the entire cervical spine. 

A 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2014) concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2014) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2014) concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that require bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Diagnostic Code 5243. 

There are several notes set out after the diagnostic criteria, which provide the following: 

First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code. 

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees. 

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation. 

Fourth, each range of motion should be rounded to the nearest 5 degrees.  

Fifth, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Sixth, disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran was granted service connection and a 10 percent evaluation for degenerative disc disease of the lumbar spine, effective July 1999, which was increased in a September 2003 rating decision to 20 percent disabling, effective February 2003.  In September 2008, the Veteran claimed that the disability warranted an increased rating.

For the reasons explained below, the Board has determined that an evaluation in excess of 20 percent is not warranted for the Veteran's lumbar spine disability.

In connection with private chiropractic treatment with Dr. J.M., the Veteran's forward flexion of the thoracolumbar spine was measured as follows:  62 degrees in March 2009, 64 degrees in April 2009, 53 degrees in June 2009, 54 degrees in July 2009, 60 degrees in August 2009, and 53 to 60 degrees in September 2009. 

In a November 2008 VA examination, the Veteran reported a progressively worsening low back disorder after a lifting injury in military service with symptoms of decreased motion, stiffness, weakness, spasms, and sharp, constant pain that radiated down both legs with tingling in his feet.  The Veteran stated he had severe, weekly flare-ups that caused him to avoid activity but did not prevent work.  The examiner found active range of motion was 80 degrees forward flexion, with pain beginning at 70 degrees, 30 degrees extension, with pain beginning at 30 degrees, 30 degrees right lateral flexion, with pain beginning at 20 degrees, 30 degrees left lateral flexion, with pain beginning at 20 degrees, and 30 degrees rotation, with pain beginning at 30 degrees and no additional loss of motion upon repetition.  The examiner noted that the Veteran lost about two weeks of work in the past year due to low back pain and opined that the back disability caused significant effects on usual occupation due to assignment of different duties and increased absenteeism.  

In connection with March 2009 VA treatment, the Veteran reported ongoing chiropractic care and massage to control his back pain.  The clinician found good range of motion of the spine, tender midline, and loss of lumbar lordosis.

In connection with July 2009 private treatment with Dr. L.S., the Veteran reported back and right lower extremity pain that moderately interfered with activities of daily living.  Dr. L.S. found the Veteran's active motion was 80 degrees of forward flexion and 5 degrees extension, with his gait within normal limits, full upper extremity range of motion, tenderness, guarding, muscle spasm, full range of motion of the hips, and negative sacroiliac joint testing.

In connection with private treatment at Mountain View Chiropractic, the Veteran's range of motion in October 2009 was 50 degrees forward flexion, 20 degrees extension, 35 degrees lateral flexion bilaterally, and 30 degrees rotation bilaterally.  In December 2009, forward flexion was 45 degrees, extension 20 degrees, lateral flexion 25 degrees left, 30 degrees right, and 30 degrees rotation bilaterally.  In January 2010, the Veteran's range of motion was 45 degrees forward flexion, 20 degrees extension, and 25 degrees lateral flexion and rotation bilaterally.  In February 2010, the Veteran reported that he fell at work and injured his shoulder and back.  That month, the Veteran's range of motion measured 10 degrees forward flexion, 15 degrees extension, 30 degrees lateral flexion and rotation bilaterally.  In March 2010, range of motion was 35 degrees forward flexion, 15 degrees extension, and 30 degrees lateral flexion and rotation bilaterally.  In May 2010, range of motion was 60 degrees flexion, 20 degrees extension, 35 degrees lateral flexion bilaterally, and 30 degrees rotation bilaterally.  In July 2010, the Veteran's range of motion measured 80 degrees flexion, 15 degrees extension, 30 degrees left lateral flexion, 35 degrees right lateral flexion, and 30 degrees rotation bilaterally.
 
In a November 2010 private treatment record, Dr. D.B. assessed chronic low back pain with radiating pain and weakness in the right leg.

In a December 2010 VA examination, the Veteran reported stiffness and dull, aching, constant pain from the sacrum to the low back region that radiated to the legs, but denied fatigue, weakness, or spasm.  The examiner found tenderness but no incapacitating episodes of spine disease, no spasm, ankylosis, atrophy, guarding, weakness, or pain with motion.  Active range of motion was 80 degrees forward flexion, 30 degrees extension, 30 degrees left and right lateral flexion and rotation, with no objective evidence of pain on range of motion or additional functional limitation on repetition.  The examiner noted that the Veteran's low back disability resulted in assignment of different duties at work due to problems with lifting and carrying.

After careful review of the evidence, the Board finds that the criteria for an evaluation greater than 20 percent for a low back disability are not met.  Throughout the period on appeal, forward flexion was only found to be 30 degrees or less on one occasion in February 2010.  The Veteran's forward flexion measured 35 degrees the following month and otherwise remained between 35 to 80 degrees throughout the period of the claim.  The VA examinations accounted for the Deluca factors and showed that even when all pertinent disability factors are considered, the Veteran's forward flexion was not limited to 30 degrees or less.  The evidence also fails to demonstrate the presence of ankylosis of the lumbar spine so a higher rating on that basis is not warranted.

The Veteran has been granted a separate rating of 10 percent for right sciatica.  That rating is not at issue in this appeal.  There is no evidence showing that the Veteran has required bedrest prescribed by a physician so a higher rating on the basis of incapacitating episodes is also unwarranted.

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In addition, the Board has considered granting a staged rating but for the reasons explained above has determined that a rating in excess of 20 percent is not warranted for any portion of the rating period.

Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  The Veteran's symptoms of pain, stiffness, spasms, weakness, tenderness, and functional limitations are contemplated by the schedular criteria.  In addition, higher ratings are available for greater impairment.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Board further notes that while the Veteran's back disability is productive of industrial impairment, there is no contention on the Veteran's part or evidence suggesting that the disability is sufficient by itself to render the Veteran unemployable.  Therefore, the Board has determined that the issue of entitlement to a total rating based on unemployability due to the lumbar spine disability has not been raised in this case.

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.




ORDER

Service connection for a left hip disability is denied.

Service connection for a right hip disability is denied.

Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


